DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “ones of the ports” in line 4 should read --ones of the plurality of ports.--  Same objections applies to all pending claims.
Claim 1 is objected to because of the following informalities: “ones of the shelves” in line 5 should read --ones of the plurality of shelves.--  Same objections applies to all pending claims.
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the stubs recited in claims 7 and 8.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the stubs extending from the pipe toward respective ones of the shelves and wherein the ports are disposed proximate ends of the respective stubs as recited in claim 7; and
a nozzle proximate an end of the stub as recited in claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are just examples of inconsistencies and problematic issues noted by the Examiner.  Applicant is advised to carefully review and amend the application to correct other deficiencies. For the purpose of examination, the claims will be examined as best understood by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure, as originally filed, does not disclose that the stubs extending from the pipe toward respective ones of the shelves and wherein the ports are disposed proximate ends of the respective stubs as recited in claim 7; and a nozzle proximate an end of the stub as recited in claim 8. Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The claims recite “battery shelves.”  The recitation “battery” has been considered to merely indicate the intended use of the shelves.  Battery is not positively recited and fails to structurally limit the claimed invention.  It is not necessary to give life, meaning, and vitality to the claim because the body of the claim, standing alone, fully describes the claimed invention. Additionally, the terms “configured to,” in line 2 of claim 1, clearly indicates the intended use or capability of the pipe to extent adjacent to a rack with shelves. This interpretation applies to all pending claims.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pigeon (US 2015/0265865).
With respect to claim 1, Pigeon discloses an apparatus (Figs. 1-10) comprising: 
a pipe (of fire suppression system 20) configured to (capable of) extend adjacent at least one rack (56) having a plurality of vertically stacked battery shelves (58); and 
at least one plurality of ports (at saddle 34) fluidically coupled to the pipe (Figs. 4-6), respective ones of the ports configured to (capable of) direct an extinguishing agent from the pipe towards respective ones of the shelves (Figs. 7-9).
With respect to claim 2, Pigeon discloses wherein the ports comprise respective nozzles (of 32) longitudinally spaced along the pipe.
With respect to claim 3, Pigeon discloses wherein the pipe is disposed adjacent a (top) side or a corner of the at least one rack.
With respect to claim 4, Pigeon discloses wherein the ports are selectively controllable (by the fire sprinklers 32).
With respect to claim 5, Pigeon discloses wherein the ports are heat-activated (via by the fire sprinklers 32. Paragraph [0033]).
With respect to claim 6, Pigeon discloses wherein the ports comprise respective replaceable nozzles (Paragraph [0031]).
With respect to claim 7, Pigeon discloses the apparatus further comprising respective stubs (hood 42) extending from the pipe toward respective ones of the shelves and wherein the ports are disposed proximate ends of the respective stubs (Figs. 4-6 and 10).
With respect to claim 8, Pigeon discloses the apparatus further comprising respective sprinkler heads (fire sprinklers 32) at (inner) ends of respective ones of the stubs, each of the sprinkler heads comprising: 
a nozzle (of 32) proximate an (inner) end of the stub; 
a member (trigger 40 and the closure) configured to obstruct the nozzle in a first position and to expose the nozzle in a second position (once the trigger 40 is tripped and the closure is ejected); and 
an actuator (thermally responsive element of 40) configured to (capable of) move the member from the first position to the second position responsive to heat (Paragraph [0033]).
With respect to claim 9, Pigeon discloses wherein the member comprises a pivoting arm (trigger 40), wherein the actuator comprises a heat-sensitive member (thermally responsive element of 40) that holds the pivoting arm such that the pivoting aim obstructs the nozzle when the heat sensitive member is intact, and wherein the heat-sensitive member is configured to deform (melted from the original form) responsive to heat to release the pivoting arm and expose the nozzle (Paragraph [0033]).
With respect to claim 10, Pigeon discloses wherein the pipe is configured to extend adjacent a first (front) rack having a first plurality of vertically stacked battery shelves (Fig. 7) and a second (rear) rack adjacent the first rack and having a second plurality of vertically stacked battery shelves; and wherein the at least one plurality of ports comprises a first plurality of (forward) ports configured to direct the extinguishing agent toward respective ones of the first plurality of shelves and a second plurality of (rearward) ports configured to direct the extinguishing agent toward respective ones of the second plurality of shelves.
With respect to claim 11, Pigeon discloses the apparatus further comprising the at least one rack (Fig. 7).
With respect to claim 12, Pigeon disclose wherein each of the shelves comprises at least one barrier (54 or the base of shelves 58) configured to contain extinguishing agent within the shelf.
With respect to claim 13, Pigeon disclose wherein the extinguishing agent comprises a liquid extinguishing agent or a dry extinguishing agent (Paragraph [0043]).
With respect to claim 15, Pigeon discloses an apparatus (Figs. 1-10) comprising: 
a rack (56) comprising a plurality of vertically-stacked battery shelves (58): 
a vertically extending pipe (riser pipe of fire suppression system 20 in the pump/mechanical room) disposed adjacent the rack; and 
a plurality of ports (at saddle 34) fluidically coupled to the pipe and spaced apart along a length of the pipe (Figs. 4-6), respective ones of the ports configured to (capable of) direct an extinguishing agent from the pipe towards respective ones of the shelves (Figs. 7-9).
With respect to claim 16, Pigeon discloses wherein the pipe is disposed adjacent a (top) side or a corner of the rack.
With respect to claim 17, Pigeon discloses wherein the ports are configured to be selectively activated responsive to heat (Paragraph [0033]).
With respect to claim 18, Pigeon discloses wherein the ports comprise respective heat-activated sprinkler heads (fire sprinklers 32), each of the sprinkler heads comprising: a nozzle (of 32); a member (trigger 40 and the closure) configured to obstruct the nozzle in a first position and to expose the nozzle in a second position (once the trigger 40 is tripped and the closure is ejected); and an actuator (thermally responsive element of 40) configured to (capable of) move the member from the first position to the second position responsive to heat (Paragraph [0033]).
With respect to claim 19, Pigeon discloses wherein the member comprises a pivoting member (trigger 40), wherein the actuator comprises a heat-sensitive member (thermally responsive element of 40) that holds the pivoting member such that the pivoting member obstructs the nozzle when the heat sensitive member is intact, and wherein the heat-sensitive member is configured to deform (melted from the original form) responsive to heat to release the pivoting member and expose the nozzle (Paragraph [0033]).
With respect to claim 19, Pigeon discloses a method (Figs. 1-10) comprising:
positioning a pipe (of fire suppression system 20) adjacent at least one rack (56) having a plurality of vertically stacked battery shelves (58): and 
directing an extinguishing agent from respective ones of ports (at saddle 34) fluidically coupled to the pipe towards respective ones of the shelves.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pigeon in view of Jackson (US 20060243459).
With respect to claim 14, Pigeon discloses the apparatus as in claim 1 except for wherein the apparatus further comprising a monitor circuit configured to detect a pressure drop in the pipe.
However, Jackson teaches an apparatus (Figs. 1-6C) comprising: a pipe (14 and 23a) configured to (capable of) extend adjacent a rack having shelves (any rack with shelves in room shown in Fig.1); and at least one plurality of ports (ports connected to sprinkler head assemblies 16) fluidically coupled to the pipe (Fig. 1), respective ones of the ports configured to (capable of) direct an extinguishing agent. Jackson further teaches wherein the apparatus further comprising a monitor circuit (Fig. 4, supervisory pressure switch and air pressure monitoring system) configured to detect a pressure drop in the pipe (Paragraphs [0013], [0047], [0053], [0060] and [0066]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a monitor circuit, as taught Jackson, to Pigeon’s appratus, in order to to provide a double-interlock system and detect a fire event (Paragraphs [0013], [0047], [0053], [0060] and [0066]).
With respect to claim 15, Pigeon discloses the apparatus except for a vertically extending pipe. 
However, Jackson teaches an apparatus (Figs. 1-6C) comprising: a vertically extending pipe (23a) configured to (capable of) extend adjacent a rack having shelves (any rack with shelves in room shown in Fig.1); and at least one plurality of ports (ports connected to sprinkler head assemblies 16) fluidically coupled to the pipe (Fig. 1), respective ones of the ports configured to (capable of) direct an extinguishing agent. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a a vertically extending pipe, as taught Jackson, to Pigeon’s pipe, in order to install the piping system near the ceiling (Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a fire extinguishing system: Ballman, Adams, Sundholm, de Ris et al. and Christenson et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        June 3, 2022